Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the claims filed 12/2/2019. Claims 1 – 14 are pending in this application.

Information Disclosure Statement
	The information disclosure statements filed 12/2/2019, 16/22021, 3/17/2021 and 8/2/2021 is acknowledged by the examiner.

Allowable Subject Matter
Claims 1 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, examiner is interpreting the limitation “the valve body drive mechanism further comprising a foreign matter entry restraining part” to mean the foreign matter entry restraining part is a component of the drive mechanism and not a part of the cover for the valve assembly.
Regarding claim 1, US Patent to Ozawa et al. (7,793,915) disclose a valve drive device comprising a valve body drive mechanism structured to drive a valve body (30, 2A), wherein the valve body drive mechanism comprising: a drive gear (15e, Fig. 2B) structured to be rotatably driven by a motor (10, Fig. 1), a driven gear (36, Fig. 2B) structured to turn the valve body through rotation of the drive gear in a state that the driven gear is engaged with the drive gear; and a power transmission switching part which is capable of switching between a power transmission state that the drive gear is engaged with the driven gear to transmit power of the motor to the driven gear and a power non-transmission state that an engaging state of the drive gear with the driven gear is released by means of elements 32 and 17.
Ozawa et al. do not make obvious in combination with other the claim limitation “wherein the power transmission switching part comprises: at least one protruded part which is formed in the drive gear and is protruded in a radial direction of the drive gear; and a turning restriction part which is turnably attached to the driven gear and is engageable with the protruded part; wherein the turning restriction part 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753